Case 1:20-cv-00521-MN Document 50-2 Filed 06/11/21 Page 1 of 1 PageID #: 1276




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE

JOHNSON CONTROLS TECHNOLOGY                   )
COMPANY,                                      )
                                              )
                     Plaintiff,               ) C.A. No. 20-521-MN
                                              )
         v.                                   ) JURY TRIAL DEMANDED
                                              )
BUILDINGIQ, INC.,                             )
                                              )
                     Defendant.               )


                                  [PROPOSED] ORDER

         WHEREAS, the Court having considered Richards, Layton & Finger’s Motion for

Permission to Withdraw as Counsel (the “Motion”),

         IT IS HEREBY ORDERED this ______ day of _______________, 2021, that the Motion

is GRANTED.




                                          _________________________________
                                          UNITED STATES DISTRICT JUDGE




RLF1 25360192v.1
